Citation Nr: 1436862	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-33 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran, as the result of service-connected disability, does not have an anatomical loss or loss of use of both feet, or of one hand and one foot, or have blindness in both eyes with visual acuity of 5/200 or less, or is not permanently bedridden, or is not so helpless as to be in need of regular aid and attendance of another person.
 
2.  The Veteran is not substantially confined to his house due to service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC

SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2013); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352(a) (2013).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a) (2013).

SMC is also payable when the Veteran has a single service-connected disability rated as 100 percent disabling, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of his service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013).

Turning to the facts in the instant case, the Veteran is service-connected for diabetes mellitus, type II, rated 40 percent disabling, peripheral neuropathy of the bilateral lower and upper extremities, each rated 10 percent disabling, coronary artery disease, rated 10 percent disabling, and a scar, rated 0 percent disabling .  The Veteran's combined schedular evaluation is 70 percent.  The Veteran is additionally in receipt of a total disability rating based on individual unemployability (TDIU) and SMC based on the loss of use of a creative organ.  

In August 2010, a private physician found that the Veteran was competent, and he was not totally blind, bedridden, or senile.  The Veteran could attend to the wants of nature and keep himself clean.  The physician indicated that the Veteran was unable to dress and undress himself or walk unassisted.  The physician indicated that the Veteran was unable to leave home for short distances unattended, and he was unable to physically and mentally protect himself in his daily environment.  The physician stated that the Veteran was permanently confined to his home or his immediate area.  The physician diagnosed the Veteran with multiple sclerosis and peripheral arterial disease.  The Veteran had the symptoms of bilateral leg pain, leg weakness, neuropathy, and frequent falls with poor balance.  

In August 2010, the Veteran stated that without the assistance of his wife, he forgot to order or take his medication.  The Veteran stated that his wife cooked all of his meals.  The Veteran stated that he had been falling down, and he needed his walker more than ever before.  The Veteran indicated that his hands routinely became unresponsive.  The Veteran depended on his spouse to handle their finances.

In November 2010, the Veteran's spouse stated that the Veteran had problems with falling, with buttons, zippers, and tying his shoes.  The Veteran's spouse helped him get dressed and undressed, and she helped him get up when he fell.  She indicated that she was scared to leave him alone.  She stated that the Veteran was able to drive short distances.  She indicated that the Veteran's legs gave out on him, and he experienced pain as a result of his neuropathy.  The Veteran used his walker more frequently, and his hands caused him to lose his grip.  

In November 2010, a VA physician found that the Veteran was competent, and he was not totally blind, bedridden, or senile.  The Veteran could attend to the wants of nature and keep himself clean.  The physician indicated that the Veteran was able to leave home for short distances unattended, and he was able to physically and mentally protect himself in his daily environment.  The physician stated that the Veteran was not permanently confined to his home or his immediate area.  The Veteran fed himself.  The physician indicated that the Veteran was unable to dress and undress himself or walk unassisted.  The physician indicated that the Veteran required assistance with his activities of daily living and fell easily.  The physician indicated that the Veteran experienced bilateral leg pain with weakness and frequent falls.  The physician diagnosed the Veteran with multiple sclerosis and peripheral arterial disease.  The Veteran had the symptoms of bilateral leg pain, leg weakness, neuropathy, and frequent falls with poor balance.  

The Veteran underwent a VA examination in January 2011.  The examiner found that the Veteran was not permanently bedridden or hospitalized.  The examiner noted that the Veteran could travel beyond his current domicile; the Veteran traveled to the examination accompanied by a family member.  The Veteran indicated that his typical daily activities involved walking to the mailbox, sitting outside, driving short distances, and shopping with his wife, during which the Veteran typically sat in the car or drove in an electric cart.  The Veteran indicated that he could care for himself, except his wife needed to help him enter the bathtub.  The Veteran reported that he was unable to dress and undress himself or bathe.  The examiner observed that showering might be easier for the Veteran.  While the Veteran indicated that he could not put his shoes on by himself, the examiner witnessed the Veteran putting on his own tennis shoes without much trouble.

The examiner noted that Veteran never experienced dizziness [the Board notes that the Veteran stated in August 2011 that he did experience dizziness], and he experienced mild, occasional memory loss.  Imbalance affected the Veteran's ability to ambulate twice daily.  No other body parts or system impairments affected the ability of the Veteran to protect himself from the daily environment.  

The Veteran could walk without the assistance of another person, but he needed a walker to aid with ambulation.  The Veteran indicated that his wife usually drove him, but he could walk outdoors alone with his walker.  The examiner noted that the Veteran's functional impairments were permanent.  The spine had no limitation of motion or deformity, and the function of the upper and lower extremities were normal.  The Veteran's feet had a normal skin color and no edema.  

The examiner concluded that none of the Veteran's service-connected conditions caused the Veteran to require aid and attendance or housebound benefits, providing  highly probative evidence against this claim.  The Veteran was able to ambulate both with and without a walker.  The examiner noted that the Veteran was not housebound.  The Veteran had no vision disabilities.  The Veteran was able to engage in self-care, and he was able to drive short distances.  While the Veteran stated that he could not handle his financial affairs, the Veteran ultimately admitted that he did not want to do it.

The Veteran underwent an eye examination in January 2011, and the examiner noted that the Veteran's visual acuity was not worse than 5/200.  The Veteran's uncorrected acuity in the right eye was 20/60 for distant objects (20/30 corrected) and 20/40 for near objects (20/20 corrected).  The Veteran's uncorrected acuity in the left eye was 20/60 for distant objects (20/20 corrected) and 20/30 for near objects (20/20 corrected).   

The Veteran underwent a cardiac examination in January 2011.  Stress testing results indicated that the Veteran could saw wood and jog 5 miles per hour.  The Veteran was diagnosed with stable coronary artery disease, with no effects on the Veteran's usual daily activities.  The Veteran's hypertension similarly had no resulting work problems or effects on the Veteran's usual daily activities.  

The Veteran underwent an examination of his peripheral nerves in January 2011.  The examiner stated that his legs gave out while he walked, he dropped items, and he experienced numbness intermittently throughout the day.  The Veteran stated that he lost his balance up to two times daily, and he indicated that he used his walker because of the numbness in his feet and occasional loss of balance.  Reflex examination testing was normal.  Sensory examination of the bilateral upper extremities revealed normal vibration sense, decreased pain sense from the hands to the wrists, and decreased light touch from the hands to the wrist.  Position sense was normal.  Sensory examination of the bilateral lower extremities revealed vibration sense decreased at the ankle, monofilament sensation decreased at the feet to the knees, light touch decreased at the feet to knees, and abnormal position sense.  

The examiner noted that during the examination, the Veteran exhibited markedly decreased strength in his hands, fingers, and lower extremities.  On observation, however, the examiner noted that the Veteran could stand from the sitting position, walk in a straight line, tie his tennis shoes, and grasp his walker with adequate strength.  The examiner stated that there was a discrepancy between his strength during the examination and his ability to perform during his self-care activities.  Muscle tone was normal and there was no muscle atrophy.  There was a slight abnormality on the tandem gait examination.  The examiner noted that the Veteran's peripheral nerve condition would have an effect on the Veteran's usual daily activities: the Veteran did not do house chores.  The Veteran could sit outside and walk to the mailbox.  The Veteran could drive alone for a "very short distance."  The Veteran did not cook, mow the lawn, or wash the dishes.  

The Veteran has additionally submitted evidence regarding the effects of post-traumatic stress disorder (PTSD) and multiple sclerosis on his activities of daily living.  The Veteran is not service-connected for either of these conditions, and their severity is thus not relevant to the analysis of whether the Veteran is entitled to SMC.  

In fact, it is important for the Veteran to understand that this provides evidence against this claim as it indicates nonservice connected problems are the cause of many of the Veteran's issues.   

Turning to an application of the law to the facts in the instant case, the Board reiterates that SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.   

The evidence demonstrates that the Veteran meets none of these criteria.  The Veteran has not suffered the anatomical loss of the hands or feet, he does not have blindness in both eyes with visual acuity of 5/200 or less, nor is he permanently bedridden.  The Veteran has not advanced arguments contrary to these findings.   

The Veteran has not suffered a loss of use of either hands or either feet.  In this regard, the Board notes that the Veteran has remained able to walk with the aid of a walker.  Occasional imbalance and sensory impairment of the lower extremities, when coupled with the ability to walk with the aid of a walker, does not rise to the level of a loss of use of the feet.  The Board acknowledges the Veteran's contentions that he occasionally dropped items as a result of numbness in his hands.  With respect to a loss of use of both the hands and feet, the Veteran and his spouse consistently indicated that the Veteran was able to drive short distances.  The Board takes the Veteran and his spouse at their word, and it further assumes that the Veteran would not choose to ever assume control of an automobile if impairment of his hands or feet rose to the level of loss of use of the hands or feet.  Furthermore, no clinician has stated that the Veteran had such loss of use.  Thus, the Board finds that a loss of use of either hand or either foot has not been demonstrated.

The weight of the evidence indicates that the Veteran is not so helpless as to be in need of regular aid and attendance of another person.  

With regard to the Veteran's ability to dress himself, the August 2010 private physician and November 2010 VA physician both suggested that the Veteran was unable to dress himself.  The probative value of both of these opinions is lessened, however, because the physicians considered the effects of the Veteran's non-service-connected conditions, notably multiple sclerosis, on his ability to dress himself (which clearly caused the Veteran many problems).  The January 2011 examiner found that the Veteran was able to engage in self-care.  The Veteran and his spouse both stated that the Veteran required assistance in dressing, with the Veteran's spouse stating that she helped the Veteran with buttons, zippers, and tying his shoes.  It is unclear why, given the Veteran's normal reflex testing, modestly impaired sensory testing, and normal muscle strength when observed engaging in activities of daily living, the Veteran would be unable to dress himself in clothing that did not involve buttons, zippers, or ties.  The evidence of record is against a finding that the Veteran is unable to dress himself independently.  

With regard to keeping himself ordinarily clean and presentable, the Veteran stated in January 2011 that he was unable to bathe himself.  The Veteran's spouse has not indicated that she needed to help bathe the Veteran.  Furthermore, no clinician has found that the Veteran was unable to keep himself clean.  The evidence of record is against a finding that the Veteran is unable to keep himself ordinarily clean and presentable as a result of his service-connected disabilities.  

The Veteran does not have frequent need of adjustment of any special prosthetic or orthopedic appliances, nor has the Veteran so argued.

The weight of the evidence does not indicate that the Veteran has an inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness.  The August 2010 physician stated broadly that the Veteran required assistance with "feeding."  A November 2010 VA physician indicated, however, that the Veteran was able to feed himself.  The January 2011 VA examiner indicated generally that the Veteran was able to engage in self-care.  The Veteran has not contended that his service-connected disabilities result in an inability to feed himself; rather, he has contended that his spouse cooks his meals.  The Board observes again that both the Veteran and his spouse have indicated that the Veteran drives short distances.  The ability to assume control of an automobile, even for short distances, is inconsistent with the sort of loss of coordination of the upper extremities or extreme weakness that are associated with an inability to feed oneself.  The weight of the evidence does not indicate that the Veteran has an inability to feed himself.  

The medical evidence of record does not indicate that the Veteran has an inability to attend to the wants of nature, nor has the Veteran so argued.  

The weight of the evidence does not indicate that the Veteran has an incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  The Board acknowledges the August 2006 opinion sating that the Veteran indeed had such incapacity, but this opinion is both inconsistent with the weight of the remainder of the evidence of record and considers the effects of non-service-connected conditions on the Veteran's activities of daily living.  The Veteran and his spouse both indicated that the Veteran occasionally walked without the aid of a walker and drove short distances.  Such assertions are inconsistent with a finding that the Veteran required care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  Furthermore, while the Veteran has stated that he relies on his spouse to cook, complete household chores, manage household finances, and manage his medicines, the evidence does not support a finding that such reliance has occurred as a result of the Veteran's service-connected disabilities alone.  Additionally, the November 2010 VA physician and January 2011 VA examiner were unable to find that the Veteran required such care, instead finding the Veteran to be competent, able to leave home for short distances unattended, and able to physically and mentally protect himself in his daily environment.

Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance.

With regard to the Veteran's housebound status, the Veteran does not have a single service-connected disability rated as 100 percent disabling, without resort to individual unemployability.  Furthermore, the evidence does not suggest that the Veteran has at any time been permanently housebound by reason of service-connected disability.

Accordingly, the Board concludes that the Veteran is not entitled to SMC based on the need for aid and attendance or housebound status.  In rendering this decision, it is important for the Veteran to recognize that, as the recipient of a TDIU, a 70 percent schedular evaluation, and SMC based on loss of use of a creative organ, VA has already acknowledged the great severity of the Veteran's disabilities.  As stated above, however, the evidence of record simply does not meet the criteria for the additional award of SMC based on the need for regular aid and attendance or being housebound.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated October 2010 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, this letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and VA examination reports.  

The Veteran received VA examinations in January 2011.  In August 2011, the Veteran identified several perceived deficiencies in the January 2011 examinations.  The Veteran indicated that the examiner stated that he did "not believe in" aid and attendance.  Assuming that the examiner indeed made such a statement, the Board finds the examiner's opinion in this regard to be irrelevant for the purpose of evaluating the adequacy of the examination report.  

The Veteran identified other perceived problems with the examination report, including that the examiner was not in the room when the Veteran tied his shoes despite the examiner's observations to the contrary, the examiner's failure to note that the Veteran experienced dizziness as a result of his service-connected diabetes, the examiner's failure to note that the Veteran's gait was abnormal, the failure to state that the Veteran used a walker in addition to a cane, and the failure to state that the function of the Veteran's lower extremities was abnormal.  The Veteran stated that he was "tremulous when ambulating," and at one point fell over the examiner's computer monitor.  

With respect to the perceived insufficiencies of the January 2011 examinations, the Board has carefully reviewed the examination reports, and it finds that the examination reports indicate the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the faults that the Veteran has identified are not, even taken together, dispositive of the issue on appeal.  In other words, even if the Board were to assume all of the Veteran's perceived faults were accurate, the Board's decision would remain the same.  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board otherwise observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  

ORDER

SMC based on the need for regular aid and attendance or by reason of being housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


